UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2495



LEONARD A. LYLES,

                                              Plaintiff - Appellant,

          versus


GEORGE BALOG, Commissioner,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
3084-MJG)


Submitted:   April 29, 2002                   Decided:   June 3, 2002


Before WIDENER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard A. Lyles, Appellant Pro Se. Allyson Murphy Huey, OFFICE OF
THE CITY SOLICITOR, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard A. Lyles appeals the district court’s order granting

summary   judgment   in   favor   of   Appellees   on    his   religious

discrimination claims. We have reviewed the record and the district

court’s opinion and find no reversible error.           Accordingly, we

affirm on the reasoning of the district court.     Lyles v. Balog, No.

CA-99-3084-MJG (D. Md. Nov. 8, 2001).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               AFFIRMED




                                   2